Citation Nr: 1509356	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral ankle disability and, if so, whether service connection is warranted for the claimed disability.
 
2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability and, if so, whether service connection is warranted for the claimed disability.

3. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hip disability and, if so, whether service connection is warranted for the claimed disability.

4. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted for the claimed disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for disabilities of the bilateral ankles, bilateral knees, bilateral hips and low back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2001 rating decision denied the Veteran's claims of entitlement to service connection for disabilities of the bilateral ankles, knees and hips, and low back.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2. Evidence received since the October 2001 rating decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claims of service connection for disabilities of the bilateral ankles, knees and hips, and low back, and raises a reasonable possibility of substantiating the Veteran's claims of service connection.


CONCLUSIONS OF LAW

1. The October 2001 rating decision which denied the Veteran's application to reopen claims of entitlement to service connection for disabilities of the bilateral ankles, knees and hips, and low back, is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the October 2001 rating decision in connection with Veteran's claim of entitlement to service connection for a bilateral ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Evidence received since the October 2001 rating decision in connection with Veteran's claim of entitlement to service connection for a bilateral knee disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. Evidence received since the October 2001 rating decision in connection with Veteran's claim of entitlement to service connection for a bilateral hip disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. Evidence received since the October 2001 rating decision in connection with Veteran's claim of entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen his previously denied claims, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO most recently denied the Veteran's claims of service connection for disabilities of the bilateral ankles, bilateral knees, bilateral hips and low back by an October 2001 rating decision.  Evidence on file at this time included the Veteran's service treatment records and VA treatment records.  In the October 2001 denial, the RO determined that service connection was not warranted for any of the disabilities because there was insufficient evidence to establish that the Veteran's ankle, knee, hip and/or low back disabilities were incurred in or aggravated by military service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in November 2001.  He did not complete an appeal of this decision; therefore, the October 2001 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 2001 rating decision includes a number of VA treatment records, two buddy statements, and the report of a June 2012 VA examination.  Significantly, the buddy statements support the Veteran's claim that he sustained injuries and experienced severe pain in service.  Further, the VA treatment records indicate the Veteran is currently receiving treatment for chronic bilateral ankle strain, degenerative joint disease of the low back, and bilateral knee and hip pain.  In light of the low threshold established by the Court in Shade, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claims of entitlement to service connection for disabilities of the bilateral ankles, bilateral knees, bilateral hips and low back must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claims.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral ankle disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hip disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

In an undated statement received in December 2009, the Veteran stated that he received treatment at the Little Rock VA hospital in 1986.  To date, no attempt has been made to obtain these records.  Further, while some VA treatment records since August 2002 have been obtained, it does not appear that comprehensive VA treatment records have been associated with either the paper or virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Furthermore, the Veteran was provided a VA examination in June 2012, at which the examiner rendered a negative etiological opinion with respect to the claimed bilateral ankle and low back disabilities.  However, these opinions were rendered before VA treatment records dating to January 1997 were received, which directly address the disabilities in question.  Furthermore, the VA examiner appears to have relied, at least in part, on the Veteran having reported a history of joint pain at service entrance.  However, as there was no disease or defect relating to the Veteran's low back, ankles, knees and/or hips noted on the Veteran's entrance examination, the presumption of soundness attaches.  See generally Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  As such, a new opinion must be obtained that takes into account the newly obtained VA treatment records as well as the Veteran's presumed soundness at service entrance.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any treatment received at the Little Rock VAMC in approximately 1986 as well as all records generated by VA facilities from August 2002 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following the above, return the claims file to the VA examiner that conducted the June 2012 VA examination for an addendum opinion.  If this examiner is not available, the claims file should be forwarded to another clinician with the appropriate expertise.  If the examiner determines an additional physical examination of the Veteran would be helpful, one is to be arranged.  The entire claims file, including both the paper and virtual claims files, must be provided to the examiner for review and the examination report should reflect such review was accomplished.  Any testing and/or consultations deemed necessary must also be performed.  Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner is requested to address the following:

a. Note the appropriate diagnosis of any current ankle, knee, hip and low back disability.

b. For each disability diagnosed above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to the Veteran's period of active service.  In offering this opinion, the examiner is instructed to presume the Veteran sound at service entrance.  Any opinion that relies, in whole or in part, on the Veteran's self-reported history of preexisting joint pain will be held as inadequate.

A complete rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


